DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 9/2/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 and 1/5/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2-6, the claims all recite elaborations on “the one or more other signalling indications for the communications devices.” However, claim 1 from which claims 2-6 depend recites “each detectable sequence of the set representing one of a set of possible values of the first type of information or one or more other signalling indications for the communications devices.” Claim 1 thus recites “one or more other signaling indications for the communications devices” in the alternative to “one of a set of possible values of the first type of information,” and thus claim 1 may be broadly reasonably interpreted as not requiring “one or more other signaling indications for the communications devices” when “each detectable sequence” is instead interpreted as comprising “one of a set of possible values of the first type of information.” Claims 2-6 also do not appear to contain any explicit requirement that “each detectable sequence” comprise “one or more other signaling indications for the communications devices.” It is therefore unclear if the elaborations on “the one or more other signalling indications for the communications devices” recited in claims 2-6 are intended to require that “each detectable sequence” comprise “one or more other signaling indications for the communications devices” (contrary to the alternative “or” language used in claim 1), or if such elaborations on “the one or more other signalling indications for the communications devices” are intended to apply only when “each detectable sequence” comprises “one or more other signaling indications for the communications devices” (and thus the prior art is not required to teach such elaborations when “each detectable sequence” is broadly reasonably interpreted as comprising “one of a set of possible values of the first type of information”). The Examiner would also like to note that were the limitations of claims 2-6 present in the independent claims, such elaborations on “the one or more other signalling indications for the communications devices” would be broadly reasonably interpreted as optional when interpreting “each detectable sequence” as comprising “one of a set of possible values of the first type of information” due to the alternative “or” language used in the claim. Claims 2-6 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly as not requiring that “each detectable sequence” comprises “one or more other signaling indications for the communications devices” because such a requirement is recited in the alternative to “each detectable sequence” comprising “one of a set of possible values of the first type of information.” The Examiner will still attempt to provide the teachings of the prior art with regard to such claim limitations when possible for the purposes of compact prosecution.	Regarding claim 8, the claim recites “the different number of times of transmission of the different versions of the enhanced synchronisation sequence corresponds to a likelihood of the different one of the one or more other signalling indication changing with respect to a previous transmission.” However, the claim limitation “the different one of the one or more signaling indication” lacks antecedent basis. Furthermore, as was also discussed with regard to claims 2-6 above, the claims may be broadly reasonably interpreted as not requiring any “one or more other signaling indication” which also makes it unclear what a “different one of the one of the one or more other signaling indications” is intended to entail. It is therefore unclear what likelihood controls the different number of times of transmission of the different versions of the enhanced synchronization sequence. Claim 8 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the different one of the one or more signaling indication” as some unknown signaling indication since such a signaling indication has not been previously recited.	Regarding claim 3, the claim is rejected because it depends from rejected claim 2.	Regarding claims 7-8, the claims are rejected because they depend from rejected claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vos et al. (US 2016/0227502, Vos hereinafter).	Regarding claims 1 and 12, Vos teaches a method and an infrastructure equipment for forming part of a radio access network of a wireless communications network (eNB; Vos; Figs. 1 and 13; [0039], [0101]), the infrastructure equipment comprising 	transmitter circuitry configured to transmit signals via a wireless access interface of a cell of the wireless communications network formed by the infrastructure equipment (The eNB may be comprised of transmitter circuitry, which may be broadly reasonably interpreted as being configured to transmit signals via a wireless access interface of a cell of the wireless communications network formed by the infrastructure equipment; Vos; Fig. 1 and 13; [0039], [0101]), 	receiver circuitry configured to receive signals transmitted via the wireless access interface of the cell formed by the infrastructure equipment (The eNB may be comprised of receiver circuitry, which may be broadly reasonably interpreted as being configured to receive signals transmitted via the wireless access interface of the cell formed by the infrastructure equipment; Vos; Fig. 1 and 13; [0039], [0101]), and 	controller circuitry configured to control the transmitter (The eNB may be comprised of a microprocessor, which may be broadly reasonably interpreted as controller circuitry configured to control the transmitter. The Examiner would also like to note that the transmitter circuitry, receiver circuitry, and controller circuitry may be broadly reasonably interpreted as performing the claimed “providing a wireless access interface by the infrastructure equipment to form a cell of the wireless communications network, the infrastructure equipment forming part of a radio access network of the wireless communications network” recited in method claim 1; Vos; Fig. 1 and 13; [0039], [0101])	to transmit with a first periodicity with respect to a time divided structure of the wireless access interface a first synchronisation signal to the communications devices within the cell formed by the infrastructure equipment (As can be seen for instance in at least Fig. 3, a first synchronization signal (e.g., a Primary Synchronization Signal (PSS) 310 and a Secondary Synchronization Signal (SSS) 320) may be transmitted periodically within subframe #0. The PSS and SSS both alone in or in combination may be broadly reasonably interpreted as a first synchronization signal that is transmitted with a first periodicity with respect to a time divided structure of the wireless access interface to the communications devices within the cell formed by the infrastructure equipment; Vos; Figs. 2-3; [0008], [0040]-[0041]), the first synchronisation signal being configured to carry a first indication of an identifier of the cell which is detectable by the communications devices for acquiring synchronisation with the time divided structure of the wireless access interface (The PSS may be used indicate the cell identity and the SSS may be used to indicate the cell identity group number, both of which alone or in combination may be broadly reasonably interpreted as a first indication of an identifier of the cell. As can be seen in at least Fig. 2, the transmitted synchronization signals may be received by communication devices and used for initiating synchronization and acquiring symbol timing of the cell. The first synchronisation signal may thus be broadly reasonably interpreted as being configured to carry a first indication of an identifier of the cell which is detectable by the communications devices for acquiring synchronisation with the time divided structure of the wireless access interface ; Vos; Figs. 2-3; [0004], [0008], [0040]-[0041]), and 	to transmit with a second periodicity with respect to the time divided structure of the wireless access interface an enhanced synchronisation signal to the communications devices within the cell (As can be seen for instance in at least Fig. 3, an enhanced Primary Synchronization Signal (ePSS) may be transmitted periodically within subframes #1 and #2. Such an ePSS may be broadly reasonably interpreted as an enhanced synchronisation signal that is transmitted with a second periodicity with respect to the time divided structure of the wireless access interface to the communications devices within the cell; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050]), the enhanced synchronisation signal being configured to carry a first type of information which is detectable by the communications devices for acquiring synchronisation with the time divided structure of the wireless access interface (The ePSS may be configured to include multiple copies of the existing PSS, which as discussed above may be used to indicate the cell identity (i.e., a first type of information). As is discussed in connection with at least Fig. 2, such information may be received by communication devices and used for initiating synchronization and acquiring symbol timing of the cell. The ePSS may thus be broadly reasonably interpreted as an enhanced synchronization signal that is configured to carry a first type of information which is detectable by the communications devices for acquiring synchronisation with the time divided structure of the wireless access interface; Vos; Figs. 2-3; [0004], [0037]-[0041], [0045]-[0050]), wherein the second periodicity is different to the first periodicity (The periodicity of the ePSS (such as that depicted in Fig. 3) may be broadly reasonably interpreted as being different from the PSS and/or SSS (such as those depicted in Fig. 3). The second periodicity may thus be broadly reasonably interpreted as being different to the first periodicity; Vos; Figs. 2-3; [0004], [0037]-[0041], [0045]-[0050]) and the enhanced synchronisation signal is formed from one of a set of detectable sequences (The ePSS is described as being comprised of component signals such as Zadoff-Chu sequences used by the communication devices to perform synchronization to the cell and acquire symbol timing. The ePSS may thus be broadly reasonably interpreted as being formed from one of a set of detectable sequences; Vos; Figs. 2-3; [0004], [0037]-[0038], [0042]-[0043], [0045]-[0050]), each detectable sequence of the set representing one of a set of possible values of the first type of information or one or more other signalling indications for the communications devices (The ePSS is described as being comprised of component signals such as Zadoff-Chu sequences that are each a copy of the PSS, which as discussed above may be broadly reasonably interpreted as including the first type of information. The ePSS may also be broadly reasonably interpreted as including one or more other signalling indications for the communications devices. Each of the sequences may also be broadly reasonably interpreted as representing one of a set of possible values for the first type of information or one or more other signalling indications for the communications devices; Vos; Figs. 2-3; [0004], [0037]-[0038], [0042]-[0043], [0045]-[0050]).	Regarding claim 2, Vos teaches the limitations of claim 1.	Vos further teaches transmitting system information by the infrastructure equipment periodically via the wireless access interface to the communications devices in accordance with the time divided structure, the system information being for use by the communications devices to configure a transmitter or a receiver the communications terminals to transmit data to or to receive data from the wireless access interface provided by the infrastructure equipment (As is discussed in connection with at least Fig. 2, devices (e.g., UEs) may receive system information (e.g., the information conveyed in the PSS/SSS/ePSS) and use such system information for initiating synchronization and acquiring symbol timing of the cell. The eNB may thus be broadly reasonably interpreted as transmitting system information periodically via the wireless access interface to the communications devices in accordance with the time divided structure, the system information being for use by the communications devices to configure a transmitter or a receiver the communications terminals to transmit data to or to receive data from the wireless access interface provided by the infrastructure equipment; Vos; Figs. 2-3; [0004], [0037]-[0041], [0045]-[0050]), wherein the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences of the set includes an indication as to whether or not the system information has changed with respect to a previous transmission of the system information (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims are being broadly reasonably interpreted as not requiring “the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences” because such signaling indications are recited in claim 1 in the alternative to the detectable sequences “representing one of a set of possible values of the first type of information.” It is therefore not necessary to teach the recited elaboration on “the one or more other signalling indications for the communications devices” since the prior art may be broadly reasonably interpreted as teaching the alternative “each detectable sequence of the set representing one of a set of possible values of the first type of information” as is discussed in the rejection of claim 1 above. However, the Examiner would like to note that Vos does discuss flagging changed system information and may thus be broadly reasonably interpreted as teaching indication as to whether or not the system information has changed with respect to a previous transmission of the system information; Vos; Figs. 2-3; [0093]-[0097]).	Regarding claim 3, Vos teaches the limitations of claim 2.	Vos further teaches the transmitting the system information by the infrastructure equipment periodically via the wireless access interface comprises 	transmitting a master information block and transmitting one or more other system information blocks each providing different types of the system information for the communications devices (The eNB may transmit System Information Blocks (SIBs) as well as a Master Information Block (MIB). At least one SIB may be used to indicate the ePSS location. At least time information is also discussed as being included in another SIB. The MIB and different SIBs may thus be broadly reasonably interpreted as being transmitted and as each providing different types of the system information for the communications devices; Vos; Figs. 2-3; Table 1; [0055]-[0056], [0093]-[0097]), and the one or more other signalling indications for the communications devices include an indication as to whether or not at least one of the system information transmitted in the master information block or the system information transmitted in one or more of the other system information blocks has changed with respect to a previous transmission of the system information (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims are being broadly reasonably interpreted as not requiring “the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences” because such signaling indications are recited in claim 1 in the alternative to the detectable sequences “representing one of a set of possible values of the first type of information.” It is therefore not necessary to teach the recited elaboration on “the one or more other signalling indications for the communications devices” since the prior art may be broadly reasonably interpreted as teaching the alternative “each detectable sequence of the set representing one of a set of possible values of the first type of information” as is discussed in the rejection of claim 1 above. However, the Examiner would like to note that Vos does discuss flagging changed system information in SIBs and may thus be broadly reasonably interpreted as teaching indication as to whether or not at least one of the system information transmitted in the master information block or the system information transmitted in one or more of the other system information blocks has changed with respect to a previous transmission of the system information; Vos; Figs. 2-3; [0093]-[0097]).	Regarding claim 4, Vos teaches the limitations of claim 1.	Vos further teaches the one or more other signalling indications for the communications devices provided by one or more of the detectable sequences of the set includes an indication relating a configuration of wake-up signals (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims are being broadly reasonably interpreted as not requiring “the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences” because such signaling indications are recited in claim 1 in the alternative to the detectable sequences “representing one of a set of possible values of the first type of information.” It is therefore not necessary to teach the recited elaboration on “the one or more other signalling indications for the communications devices” since the prior art may be broadly reasonably interpreted as teaching the alternative “each detectable sequence of the set representing one of a set of possible values of the first type of information” as is discussed in the rejection of claim 1 above. However, the Examiner would like to note that Vos does discuss configuration of periods during which devices must wake for paging opportunities (see for instance Fig. 8). One or more signalling indications for the communications devices provided by one or more of the detectable sequences of the set may thus be broadly reasonably interpreted as including an indication relating a configuration of wake-up signals; Vos; Figs. 2-3; [0036], [0065]-[0076], [0087]-[0091]), the indication indicating to the communications devices that one or more of the communications devices should detect one or more paging signals in one or more paging occasions of a paging timing window (As can be seen in at least Fig. 8, the indications regarding periods when devices must be awake may be related to detecting one or more paging signals in one or more paging occasions of a paging timing window. Such an indication may thus be broadly reasonably interpreted as indicating to the communications devices that one or more of the communications devices should detect one or more paging signals in one or more paging occasions of a paging timing window; Vos; Figs. 2-3; [0036], [0065]-[0076], [0087]-[0091]).	Regarding claim 5, Vos teaches the limitations of claim 1.	Vos further teaches the one or more other signalling indications for the communications devices provided by one or more of the detectable sequences of the set includes an indication of an access class bar representing a class of the communications devices which is barred from performing a random access procedure including transmitting a random access preamble to the infrastructure equipment (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims are being broadly reasonably interpreted as not requiring “the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences” because such signaling indications are recited in claim 1 in the alternative to the detectable sequences “representing one of a set of possible values of the first type of information.” It is therefore not necessary to teach the recited elaboration on “the one or more other signalling indications for the communications devices” since the prior art may be broadly reasonably interpreted as teaching the alternative “each detectable sequence of the set representing one of a set of possible values of the first type of information” as is discussed in the rejection of claim 1 above. However, the Examiner would like to note that Vos does discuss SIBs including access class barring information, which may be broadly reasonably interpreted as an indication of an access class bar. Such an access class bar may be broadly reasonably interpreted as barring access, which may be broadly reasonably interpreted as including barring access from performing a random access procedure including transmitting a random access preamble to the infrastructure equipment; Vos; Figs. 2-3; [0093]).	Regarding claim 6, Vos teaches the limitations of claim 1.	Vos further teaches the transmitting with the second periodicity with respect to the time divided structure the enhanced synchronisation signal to the communications devices within the cell includes 	transmitting a plurality of different versions of the enhanced synchronisation signal (The ePSS may be configured to include multiple copies of the existing PSS. Such multiple transmissions of the ePSS (i.e., a plurality of different versions of the ePSS) may also be see for instance in at least Fig. 3. The standard PSS is also described as utilizing only three of the possible roots of a length-63 Zadoff-Chu sequence, whereas the component signals of the ePSS may utilize roots other than the three roots currently in use (which is described as comprising at least 36 possible roots). The eNB may thus be broadly reasonably interpreted as transmitting a plurality of different versions of the enhanced synchronisation signal; Vos; Figs. 2-3; [0004], [0037]-[0041], [0045]-[0050]), each version of the enhanced synchronisation signal being formed from a different sub-set of the set of detectable sequences (Each component signal (i.e., each version of the enhanced synchronization signal) is described as potentially using a different root M of the Zadoff-Chu sequence (i.e., a different sub-set of detectable sequences). Each version of the enhanced synchronisation signal may thus be broadly reasonably interpreted as being formed from a different sub-set of the set of detectable sequences; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050], [0057]), each of the different sub-sets of the detectable sequences including detectable sequences representing each of the set of possible cell identifiers (Zadoff-Chu sequences may be used to identify an eNB, and thus each Zadoff-Chu sequence may be broadly reasonably interpreted as representing a cell identifier. Each of the different Zadoff-Chu sequences (i.e., each of the different sub-sets of the detectable sequences) may thus be broadly reasonably interpreted as including detectable sequences representing each of the set of possible cell identifiers.; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050], [0057]), and each of the different sub-sets of the detectable sequences including detectable sequences representing at least one of the one or more other signalling indications which is different to the other sub-sets (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims are being broadly reasonably interpreted as not requiring “the one or more other signalling indications for the communications devices provided by the one or more of the detectable sequences” because such signaling indications are recited in claim 1 in the alternative to the detectable sequences “representing one of a set of possible values of the first type of information.” It is therefore not necessary to teach the recited elaboration on “the one or more other signalling indications for the communications devices” since the prior art may be broadly reasonably interpreted as teaching the alternative “each detectable sequence of the set representing one of a set of possible values of the first type of information” as is discussed in the rejection of claim 1 above. However, the Examiner would like to note that each Zadoff-Chu sequence may be broadly reasonably interpreted as representing at least one signaling indication, and each of such different Zadoff-Chu sequences (i.e., signaling indications) may be broadly reasonably interpreted as being different to the other Zadoff-Chu sequences based on different roots (i.e., the other sub-sets); Vos; Figs. 2-3; [0093]).	Regarding claim 7, Vos teaches the limitations of claim 6.	Vos further teaches the transmitting the plurality of different versions of the enhanced synchronisation signal includes transmitting each version of the enhanced synchronisation signal with a different number of times within the second periodicity (The ePSS may be configured to include multiple copies of the existing PSS. Such multiple transmissions of the ePSS (i.e., a plurality of different versions of the ePSS) may also be see for instance in at least Fig. 3. Vos discusses potentially using the same root for some copies of the PSS as well as potentially using different roots for copies of the PSS. Vos may thus be broadly reasonably interpreted as teaching an embodiment wherein different Zadoff Chu sequences are used for different copies of the PSS and wherein different sequences are used a different number of times. The ePSS is also described as potentially comprising different component signals in different subframes, which may also be broadly reasonably interpreted as comprising the transmission of different component signals a different number of times within the second periodicity. Vos may thus be broadly reasonably interpreted as teaching the transmitting the plurality of different versions of the enhanced synchronisation signal includes transmitting each version of the enhanced synchronisation signal with a different number of times within the second periodicity; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050], [0057]).	Regarding claim 9, Vos teaches the limitations of claim 1.	Vos further teaches the second periodicity with which the enhanced synchronisation signal is transmitted is configurable by the infrastructure equipment (At least Figs. 4 and 7 and their corresponding descriptions discuss multiple different possible configurations (including periodicities) with which the ePSS may be transmitted. The second periodicity with which the enhanced synchronisation signal is transmitted may thus be broadly reasonably interpreted as being configurable by the infrastructure equipment; Vos; Figs. 2-4 and 7; [0054]-[0057], [0062]-[0067]).	Regarding claim 10, Vos teaches the limitations of claim 1.	Vos further teaches the second periodicity is less than the first periodicity and the enhanced synchronisation is transmitted more frequently than the first synchronisation signal (As can be seen for instance in at least Fig. 3, the ePSS may be transmitted periodically within subframes #1 and #2, and such transmissions may be more frequent than the transmission of the PSS and/or SSS. Such more frequent and closer together transmissions of the ePSS may also be broadly reasonably interpreted as being transmitted with less periodicity than the periodicity of the PSS and/or SSS, which is depicted as occurring only once in subframe #0. The second periodicity may thus be broadly reasonably interpreted as being less than the first periodicity and the enhanced synchronisation may thus be broadly reasonably interpreted as being transmitted more frequently than the first synchronisation signal; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050]) whereby the communications devices may re-synchronise in shorter time than a time to acquire synchronisation with respect to the first synchronisation signal (At least Figs. 4 and 7 and their corresponding descriptions discuss how the repetitions of the ePSS may result in more reliable (and thus shorter) synchronization, which may be broadly reasonably interpreted as including re-synchronization. The communications devices may thus be broadly reasonably interpreted as re-synchronizing in shorter time than a time to acquire synchronisation with respect to the first synchronisation signal; Vos; Figs. 2-4 and 7; [0048]-[0049], [0054]-[0057], [0062]-[0067]).	Regarding claim 11, Vos teaches the limitations of claim 1.	Vos further teaches the first type of information is a second indication of an identifier of the cell, the set of possible values of the first type of information being a set of possible cell identifiers (The ePSS may be configured to include multiple copies of the existing PSS, which as discussed above may be used to indicate the cell identity (i.e., a first type of information that is a second indication of an identifier of the cell). As is discussed in connection with at least Fig. 2, such information may be received by communication devices and used for initiating synchronization and acquiring symbol timing of the cell. Vos also discusses using Zadoff-Chu sequences (i.e., the first type of information) for each repetition of the PSS in the ePSS, and such sequences are also described as indicating the identifier of the cell (i.e., a second indication of an identifier of the cell) based on a limited number of possible sequences (i.e., a set of possible identifiers). The first type of information may thus be broadly reasonably interpreted as a second indication of an identifier of the cell, the set of possible values of the first type of information being a set of possible cell identifiers; Vos; Figs. 2-3; [0037]-[0041], [0045]-[0050], [0057]).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner would like to note that such allowability is subject to change depending on any amendments made to resolve the indefiniteness issues in claim 8 that are discussed in the 35 U.S.C. 112(b) rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474